DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0238381 (Rademaker).
Regarding Claims 1 and 4, Rademaker teaches: Claim 1 - a popcorn box (100) with floss sticks (such as (434, or 534)) comprising: a. a popcorn box (110); b. at least one floss stick (such as (434, or 534)); c. at least one floss stick cover (130), where there is one floss stick cover (130) for each floss stick (such as (434, or 534)), wherein the floss stick cover (130) operably connects the floss stick (such as (434, or 534)) to the popcorn box (110), and wherein the floss stick cover (130) maintains a sanitary barrier around the floss stick (such as (434, or 534)) until the floss stick cover (130) is removed, (Figures 1-8); Claim 3 - wherein the at least one floss stick cover (130) is formed of a pealable film or film-like material (130), and wherein the at least one floss stick cover (130) is operably connected to an outside surface of the popcorn box (110) by an adhesive material so that the at least one floss stick (such as (434, or 534)) is sandwiched between the outside surface of the popcorn box (110) and the at least one floss stick cover (130), (Figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0238381 (Rademaker).
Regarding Claims 2 and 5, Rademaker does not teach: wherein there are four floss sticks and four floss stick covers (Claims 2 and 5). However, the examiner notes that having four floss sticks (such as (434, or 534)) and four floss stick covers (130) is a mere duplication of parts of Rademaker which would have the expected result of providing additional hygiene devices (130) for users of the popcorn box (110); wherein the examiner notes that Rademaker states that there can be multiple covers (130) and corresponding dental hygiene devices (such as (434, or 534)) as described in at least paragraphs [0004]-[0007]. See case law In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP section 2144.03.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0238381 (Rademaker) in view of U.S. Patent Application Publication No. 2017/0100222 (Kalbfeld).
Regarding Claim 4, Rademaker teaches the popcorn box with floss sticks as described above, in addition to teaching: Claim 4 - wherein the at least one floss stick cover (130) is formed of a plastic film bag, and wherein the at least one floss stick (such as (434, or 534)) is enclosed within the at least one plastic film bag (130), (Figures 1-8).
Rademaker does not teach: a zip-like re-sealable opening at a top end (Claim 4). However, Kalbfeld teaches: Claim 4 – wherein a plastic bag (58, 62) holding toothpicks (10) can include a zip top (described in paragraph [0026]), (Figures 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the popcorn box with floss sticks of Rademaker to have a zip-like re-sealable opening at a top end (Claim 4) as taught by Kalbfeld for the purposes of being able to reuse the bags (130) of Rademaker.
Regarding Claim 6, Rademaker as modified by Kalbfeld does not teach: wherein there are four floss sticks and four floss stick covers (Claim 6). However, the examiner notes that having four floss sticks (such as (434, or 534)) and four floss stick covers (130) is a mere duplication of parts of Rademaker as modified by Kalbfeld which would have the expected result of providing additional hygiene devices (130) for users of the popcorn box (110); wherein the examiner notes that Rademaker states that there can be multiple covers (130) and corresponding dental hygiene devices (such as (434, or 534)) as described in at least paragraphs [0004]-[0007]. See case law In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP section 2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649